Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on January 7, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “being coupled to the coupling member along the slot” on lines 6-7 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  It appears that the coupling member is coupled to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2019/0169907) in view of Ghannam et al. (US 2020/0141171).  Leonard et al. discloses a tailgate control system for a vehicle, the control system comprising:

a coupling member 40 coupled to a tailgate 14 (see fig. 2) of the vehicle, the coupling member having a slot 42 formed therein,
a portion of the spindle 28 being coupled to the coupling member along the slot so as to enable relative movement between the portion of the spindle and the coupling member along the slot, and 
such that a manually-generated closing motion of the tailgate causes a change in a position of the portion of the spindle along the slot.
Leonard et al. is silent concerning the coupling member being fixedly coupled to a tailgate per the applicant’s definition of “fixedly coupled” as set forth in paragraph 30, a processor and memory.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the coupling member 40 to the tailgate 14 and mount the spindle drive 26 on the vehicle body since it has been held that the mere reversal of part involves only routing skill in the art.  In re Gazda 219 F.2d 449, 124 USPQ 378 (CCPA 1955).
Additionally, Ghannam et al. discloses a tailgate control system comprising one or more processors 142; and a memory 144 communicably coupled to the one or more processors and storing a tailgate control module including instructions that when executed by the one or more processors cause the one or more processors to control operation of the tailgate.

It should be noted that the one or more processors of Ghannam et al. would control operation of the spindle 140 of Leonard et al. to extend the spindle 140 without rotating the tailgate so that the portion of the spindle 28 contacts a first edge of the slot 42 responsive to a determination that the tailgate is in a predetermined rotational position, i.e., closed position.  This scenario would occur each time the tailgate moved from the opened position to the closed position by the spindle drive and then opened again by the spindle drive.  When the tailgate is in the opened position, the portion of the spindle drive 28 will have to engage a second end of the slot in order to move the tailgate from the opened position to the closed position.  Once in the closed position, the portion of the spindle drive 28 will have to be moved out of engagement with the second end of the slot into engagement with a first end of the slot in order to bring about the opening of the tailgate.  This movement of the portion of the spindle drive 28 will occur without moving the tailgate and the processor will have made the determination that the tailgate is in the closed position before executing an opening operation of the tailgate via the spindle drive.
	With respect to claims 11 and 12, the portion of the spindle drive 28 will engage the first end of the slot as the spindle drive 28 moves the tailgate through the half-latch position as the tailgate moves from the closed position to the opened position.
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. in view of Ghannam et al. as applied to claims 8, 11, 12 and 16 above, and further in view of Oberheide (US 6669268).  Oberheide discloses at least one switch 62 configured to actuate responsive to a tailgate 10 residing in a predetermined rotational position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Leonard et al., as modified above, with a switch, as taught by Oberheide, to indicate that the tailgate is in the fully closed position.
It should be noted that the tailgate control module includes instructions that when executed by the one or more processors 142 cause the one or more processors to control operation of the spindle to extend the spindle 140 responsive to detection of the tailgate in the predetermined rotational position by the at least one sensor since the switch 62 would be used to determine when the tailgate is in the closed position before extending the spindle to open the tailgate.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. in view of Ghannam et al. as applied to claims 8, 11, 12 and 16 above, and further in view of Oberheide (US 6669268).  Oberheide discloses at least one sensor 62 configured to detect a rotational position of the tailgate 10.

It should be noted that the tailgate control module includes instructions that when executed by the one or more processors 142 cause the one or more processors to control operation of the spindle 140 to extend the spindle responsive to detection of the tailgate in the predetermined rotational position by the at least one sensor 62 since the sensor 62 would be used to determine when the tailgate is in the closed position before extending the spindle to open the tailgate.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. in view of Ghannam et al. as applied to claims 8, 11, 12 and 16 above, and further in view of Wach et al. (US 2013/0145695).  Wach et al. discloses a detent mechanism 20a structured to maintain a portion of a spindle 48 in a predetermined location along a slot 20 prior to generation of the manually-generated closing motion of the closure 102.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Leonard et al., as modified above, with a detent mechanism, as taught by Wach et al., to help maintain the tailgate in the open position.

Allowable Subject Matter
Claims 1-7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the detent mechanism comprises: a protrusion extending from a side of the coupling member; a link coupled to the spindle so that the coupling member is movable with respect to the link; and a spring-loaded plunger supported by the link and structured to exert a bearing force on the side of the coupling member along a side of the protrusion, and structured to resiliently deflect responsive to contact between the plunger and the protrusion during the manually-generated closing motion of the tailgate.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the detent mechanism comprises: a protrusion extending from a side of the coupling member; a link coupled to the spindle so that the coupling member is movable with respect to the link; and a spring-loaded plunger supported by the link and structured to exert a bearing force on the side of the coupling member .



Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are moot in view of the new grounds of rejection.  

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634